AMENDED AND RESTATED BY-LAWS OF TETON ADVISORS, INC. (a Delaware corporation) ARTICLE I OFFICES SECTION 1. OFFICES.Teton Advisors, Inc. (hereinafter the “Corporation”) shall maintain its registered office in the State of Delaware at 2711 Centerville Road, in the City of Wilmington, in the County of New Castle, and its resident agent at such address is Corporation Service Company.The Corporation may also have offices in such other places in the United States or elsewhere as the Board of Directors may, from time to time, appoint or as the business of the Corporation may require. ARTICLE II MEETING OF STOCKHOLDERS SECTION 1. ANNUAL MEETINGS.Annual meetings of stockholders for the election of directors and for such other business as may properly be conducted at such meeting shall be held at such place, either within or without the State of Delaware, and at such time and date as the Board of Directors shall determine by resolution and set forth in the notice of the meeting.In the event that the Board of Directors fails to so determine the time, date and place for the annual meeting, it shall be held, beginning in 1999, at the principal office of the Corporation at 10 o’clock A.M. on the first business day of June of each year. SECTION 2. SPECIAL MEETINGS. Special meetings of stockholders, unless otherwise prescribed by statute, may be called by the Chairman of the Board, the Chief Executive Officer or by resolution of the Board of Directors and shall be called by the Chief Executive Officer or Secretary upon the written request of not less than 10% in interest of the stockholders entitled to vote thereat.Notice of each special meeting shall be given in accordance with Section 3 of this Article II.Unless otherwise permitted by law, business transacted at any special meeting of stockholders shall be limited to the purpose stated in the notice. SECTION 3. NOTICE OF MEETINGS. Whenever stockholders are required or permitted to take any action at a meeting, a written notice of the meeting, which shall state the place, date and time of the meeting, and, in the case of a special meeting, the purposes for which the meeting is called, shall be mailed to or delivered to each stockholder of record entitled to vote thereat.Such notice shall be given not less than ten (10) days nor more than sixty (60) days before the date of any such meeting. SECTION 4. QUORUM. Unless otherwise required by law or the Certificate of Incorporation, the holders of a majority of the issued and outstanding stock entitled to vote thereat, present in person or represented by proxy, shall constitute a quorum for the transaction of business at all meetings of stockholders.When a quorum is once present to organize a meeting, the quorum is not broken by the subsequent withdrawal of any stockholders. SECTION 5. VOTING. Unless otherwise provided in the Certificate of Incorporation, each stockholder shall be entitled to one vote for each share of capital stock held by such stockholder.Upon the request of not less than 10% in interest of the stockholders entitled to vote at a meeting, voting shall be by written ballot.All elections of directors shall be decided by plurality vote of the shares present in person or represented by proxy at the meeting and entitled to vote on the election of directors.Unless otherwise required by law, the vote of a majority of the outstanding shares, present in person or represented by proxy and entitled to vote on the subject matter, at a meeting at which a quorum is present shall constitute the act of the stockholders. SECTION 6. CHAIRMAN OF MEETINGS.
